Case 2:17-cv-01512-JAM-DB Document 55-9 Filed 10/09/18 Page 1 of 10




                “Exhibit 6”
     Case 2:17-cv-01512-JAM-DB Document 55-9 Filed 10/09/18 Page 2 of 10



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF CALIFORNIA
                        SACRAMENTO DIVISION
N.L., an infant by his mother and             C.A. No. 2:17-cv-01512-JAM-DB
natural guardian SANDRA LEMOS,
              Plaintiff,
       v.
CREDIT ONE BANK, N.A. and
JOHN DOES 1-25,
              Defendant.



      Plaintiff, N.L., an infant by his mother and natural guardian SANDRA

LEMOS, by his undersigned counsel, in accordance with Rule 33 of the Federal

Rules of Civil Procedure, hereby responds to Defendant’s First Set of Interrogatories

as follows:


                    RESPONSE TO INTERROGATORIES

INTERROGATORY NO. 1:

      Please state all facts supporting YOUR contention that DEFENDANT
violated the Telephone Consumer Protection Act, 47 U.S.C. 227 ("TCPA").

Response: As alleged in the Complaint, the Defendant used automated dialers
and prerecorded messages to call the Plaintiff’s cellular phone without his
express consent, and then continued to do so after the Plaintiff advised that the
Defendant had the wrong number.
     Case 2:17-cv-01512-JAM-DB Document 55-9 Filed 10/09/18 Page 3 of 10



INTERROGATORY NO. 2:

      Please IDENTIFY all PERSONS with knowledge of facts supporting YOUR
contention that DEFENDANT violated the TCPA.

Response: The infant Plaintiff, Noah Lemos, has knowledge as to each aspect
of his claim, as does his mother, Sandra Lemos, and his father, Kerry Lemos.



INTERROGATORY NO. 3:

      Please IDENTIFY all DOCUMENTS supporting YOUR contention that
DEFENDANT violated the TCPA.

Response: Plaintiff identifies the attached Spreadsheet of calls, as well as his
wireless records to be subpoenaed from Metro PCS.



INTERROGATORY NO. 4:

      If YOU contend DEFENDANT’s violation of the TCPA was knowing or
willful, please state all facts in supporting such contention.

Response: As alleged in the Complaint, the Defendant used automated dialers
and prerecorded messages to call the Plaintiff’s cellular phone without his
express consent, and then continued to do so after the Plaintiff advised that the
Defendant had the wrong number, the first of which conversations took place
on February 21, 2017.
    Case 2:17-cv-01512-JAM-DB Document 55-9 Filed 10/09/18 Page 4 of 10



INTERROGATORY NO. 5:

      State all facts supporting any contention that DEFENDANT’s alleged calls to
YOU were made without prior express consent.

Response: The Plaintiff is an eleven year old child who has never had a
relationship with Defendant and who has never consented to receive any calls
from Defendant.



INTERROGATORY NO. 6:

      Please identify, by date, time, phone number called and substance of
communication, all communications DEFENDANT had with YOU, including
messages left for YOU and correspondence.

Response: Plaintiff refers Defendant to the call log and account notes it
produced in this action. Plaintiff further refers Defendant to the Plaintiff’s
partial call log attached hereto.



INTERROGATORY NO. 7:

      Please IDENTIFY the service provider or carrier for the telephone number(s)
to which YOU claim DEFENDANT is liable for calls in violation of the TCPA.

Response: Metro PCS.
    Case 2:17-cv-01512-JAM-DB Document 55-9 Filed 10/09/18 Page 5 of 10



INTERROGATORY NO. 8:

      State all facts supporting YOUR contention that the device or system
DEFENDANT used to called YOU was an automatic telephone dialing system as
defined under the TCPA.

Response: Defendant’s calls to Plaintiff were placed via the Aspect Unified
system, which is clearly a predictive dialer.



INTERROGATORY NO. 9:

      For the period January 2012 to the present, please IDENTIFY the name of the
person or entity to whom the billing statements are addressed for the telephone
number(s) to which YOU claim DEFENDANT is liable for calls in violation of the
TCPA.

Response: The Plaintiff obtained this cellular number in mid-December 2016.
Since that time, Sandra Lemos has been the subscriber on the wireless bills.



INTERROGATORY NO. 10:

      Please IDENTIFY all authorized users of the telephone number(s) to which
YOU claim DEFENDANT is liable for calls made in violation of the TCPA.

Response: Noah Lemos.
    Case 2:17-cv-01512-JAM-DB Document 55-9 Filed 10/09/18 Page 6 of 10



INTERROGATORY NO. 11:

      Please state YOUR alleged damages as a result of DEFENDANT’s violation
of the TCPA.

Response: Plaintiff claims damages in the amount of $500.00 statutory
damages per each of the Defendant’s numerous violations of the Telephone
Consumer Protection Act (TCPA), pursuant to 47 USC 227, together with
enhanced treble damages properly awarded pursuant to 47 USC 227(b)(3), for
Defendant’s knowing and willful violations of the TCPA.



INTERROGATORY NO. 12

      Please state the date when you became the customary and sole user of the
phone number at issue as alleged in Paragraph 13 of YOUR Complaint.

Response: Mid-December 2016.



INTERROGATORY NO. 13:

      Please IDENTIFY all PERSONS with knowledge of facts supporting any
contention that YOU told DEFENDANT to stop calling.

Response: Noah Lemos, Sandra Lemos, Kerry Lemos.
     Case 2:17-cv-01512-JAM-DB Document 55-9 Filed 10/09/18 Page 7 of 10



INTERROGATORY NO. 14

         Please state the alleged date and time of each instance you told DEFENDANT
to cease calling.

Response: Plaintiff advised the Defendant to stop calling him on numerous
instances. From the Plaintiff’s records, he believes the first such date was on
February 21, 2017. From the Defendant’s records, it appears that the first such
date may have been on February 22, 2017.



INTERROGATORY NO. 15

         Please state how the dialing system or equipment that DEFENDANT used to
call YOU has the capacity to make calls using a random or sequential number
generator.

Response: Plaintiff objects to this Interrogatory, which seeks information that
is beyond the scope of discovery, in that it is not relevant to any party's claim
or defense and further seeks information which is vague, overbroad, not limited
in temporal scope, and disproportional to the needs of the case.               This
Interrogatory further seeks information already in Defendant’s possession, as
well as in the possession of the dialing vendors used by Defendant to place these
calls.



INTERROGATORY NO. 16

         Please state YOUR current residence and YOUR previous residences from
January 1, 2010 to the present, including dates YOU lived at each residence.
    Case 2:17-cv-01512-JAM-DB Document 55-9 Filed 10/09/18 Page 8 of 10



Response: Plaintiff currently resides at 6252 Calle Montalvo Circle, Granite
Bay 95746, where Plaintiff has resided for the past three years. Plaintiff resided
in Rockland, California before then.



INTERROGATORY NO. 17

      Please state all facts supporting YOUR contention that DEFENDANT
violated the Rosenthal Fair Debt Collection Practices Act.

Response: As alleged in the Complaint, the Defendant and its dialing vendors
continued placing collection calls to the Plaintiff even after they knew they were
calling the wrong party.



INTERROGATORY NO. 18
   Please state YOUR alleged damages as a result of DEFENDANT’s violation of

the Rosenthal Fair Debt Collection Practices Act.

Response: Plaintiff seeks one thousand dollars ($1,000.00) in statutory damages
in addition to actual damages and reasonable attorneys’ fees and costs pursuant
to Cal. Civ. Code § 1788.30.




Dated: January 3, 2018
                                By:__/s/ Yitzchak Zelman______________
Case 2:17-cv-01512-JAM-DB Document 55-9 Filed 10/09/18 Page 9 of 10


                        Yitzchak Zelman, Esq. (YZ5857)
                        Marcus Zelman, LLC.
                        1500 Allaire Avenue, Suite 101
                        Ocean, New Jersey 07712
                        Phone:       (732) 695-3282
                        Attorney for Plaintiff
Case 2:17-cv-01512-JAM-DB Document 55-9 Filed 10/09/18 Page 10 of 10
